DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/22 has been entered.
Claim Objections
Applicant is advised that claims 2 and 8 appear to be duplicate claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 11, 14-15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 14, the claim as a whole is indefinite as it is unclear whether or not the claim further defines claim 1 and positively recites and/or requires the coating.  As best understood by the Examiner, Applicant intends for the choice of claim 1 to be required to be the coating in claims 3 and 14, however such choice is not explicitly required.  The Examiner suggests amending the claim to state the device “comprising” the antimicrobial coating.  Further in claim 3, the term “an antimicrobial surface” should recite “the” antimicrobial surface, if the term is intended to refer back to the previously recited surface.  Clarification is required.  
Regarding claims 5 and 11, the terms “its left end” and “its right end” are indefinite as it is unclear if the terms intend to refer back to the previously recited “left side” and “right side” or if they further limit the sides, or refer to another location. If so, it is unclear what the difference is between the “ends” and the “sides” Clarification is required.  
Regarding claim 9, the term “the antimicrobial surface” lacks antecedent basis in the claims and it is indefinite whether or not (and how) the term refers back to the coating in claim 1.  Specifically, claim 1 requires a choice between the coating and the cover, and claim 8 requires the choice to be the cover.  As such there is no recitation or requirement of the coating, and as such it is unclear which coating the term refers to.  As best understood by the Examiner the term is intended to refer back, however, the claim should be amended to state that the device further comprises an antimicrobial coating on the components as claimed.  Clarification is required.
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7-8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20170354482 A1) in view of Kaveh et al (US 2020/0383710 A1) in view of Scheu-Dental (DE 19808593 A1).
Regarding the above claims, Kim discloses a maxillary skeletal expander ("M-MARPE") device (see Fig. 1), comprising: two halves (100) of a device body, each half having a left side and a right side, a middle portion (see Fig. 1), and one or two anchoring legs (700) configured to be fixed directly to a palatine bone, the anchoring legs being affixed or releasably attached to the half of the device body (see Fig. 1); four arms (200), each of the arms having a proximal end fixed to one of the two halves of the device body and a distal end extending toward teeth (see Fig. 1), where each of the two halves of the device body has two arms attached thereto, one to its left side and the other to its right side (see Fig. 1); a lock screw (300) rotatably coupled to the two halves of the device body and configured to adjust a distance between the two halves of the device body (see Figs. 1-2 and abstract); and a pair of slide rails (400) for guiding a movement of the two halves of the device body, one slide rail having a first end slidably inserted into or fixed to a fist halve of the device body and a second end slidably inserted into a second halve of the device body, and the other slide rail having a first end slidably inserted into or fixed to the second halve of the device body and a second end slidably inserted into the first halve of the device body (e.g. two ends of each rail, see Fig. 1), wherein each anchoring leg (700) has at least one hole (710) configured to guide an implant [0090] to be driven through the hole into the palatine bone so as to fix each leg to the bone (configured to be used as such).  Kim further discloses wherein the device comprises four arms (200) and four legs (700), each of the two halves of the body having two arms/legs attached thereto, one on its left side/end and the other to its right side/end (see Fig. 1; per claims 5 and 11; Examiner choses interpretation where legs are at left and right sides, not extending in expansion direction); and wherein the implant is a screw or nail (see [0068], per claims 7 and 13).  Kim, however, does not teach wherein the device comprises a cover that covers all or substantially all the bottom surface of the device, the cover being releasably attached to the expander, or wherein the at least one hole in the anchoring leg being angled substantially toward the direction of expansion of the device as required. 
Kaveh et al, however, teaches a maxillary expanding device (see Figs. 16a-c) comprising one or two anchoring legs (100c/d) having a hole (101) being angled substantially toward the direction of expansion of the device and configured to receive an implant (111) there through (see Figs. 16a-c and [0081]-[0084]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kim to include Kaveh’s angled holes, as such modification would provide increased surface contact with the bone and allow the insertion and force application angle to be changed as desired (see Kaveh, [0081]).
Scheu-Dental, however, teaches a dental expander device (1) comprising a cover (21) which releasably covers substantially all of a surface of an expansion element (6) and expanding legs (3/5).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kim/Kaveh, as combined above, to include the teachings of covering the expansion element of a dental expander with a removable cover, as taught by Scheu-Dental, as such modification would protect the expansion element, aid in reducing debris/fluid being retained therein or on and allow cleaning of the components (see Scheu [0011]), while still maintaining access to the expansion screw.  It is noted that should the device of Kim/Kaveh be modified by providing a cover, as taught by Scheu-Dental, as combined above, the Examiner notes that the bottom surface would be substantially all covered since it would be the only exposed surface and since Scheu-Dental teaches covering the expansion element (see above).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kaveh et al in view of Scheu-Dental, as combined above, in view of Barry et al (US 6267590 B1).
Regarding claim 9, Kim/Kaveh/Scheu-Dental, as combined above, teaches all the features of the claimed invention based on claim 8 as explained above, including wherein the expanding component comprises the two halves of the body, the four arms, the lock screw and the pair of slide rails, but does not teach wherein the two halves of the body, the four arms, the lock screw and the pair of slide rails have an antimicrobial surface as required.  
Barry et al, however, teaches providing an antimicrobial surface to all exposed surfaces (see col 3, lines 1-6) of all types of orthodontic appliance (see col 6, lines 20-26), wherein the antimicrobial surface comprises a coating having an antimicrobial agent and a polymer (e.g. inorganic antimicrobial agent and polymer; see citations above and col 3, lines 34-43 and col 4, lines 9-16).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kim/Kaveh/Scheu Dental, as combined above, to include Barry’s use of antimicrobial coatings for orthodontic appliances, as such modification would aid in reducing the incidence of oral disease in orthodontic appliance wearers, preventing the adverse effects of bacterial action (see Barry, col 1, lines 10-21).  It is noted that should the device of Kim/Kaveh/Scheu Dental be modified to include Barry’s use of the antimicrobial coating, as combined above, the disclosure of Barry as a whole would guide one of ordinary skill in the art to coat the two halves of the body, the four arms, the lock screw and the pair of slide rails, along with all other exposed surfaces, as taught by Barry to prevent the bacterial action on fluid contacting surfaces (see above).  
Claims 1, 3, 5, 7, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kaveh et al in view of Barry et al.
Regarding the above claims, Kim discloses a maxillary skeletal expander ("M-MARPE") device (see Fig. 1), comprising: two halves (100) of a device body, each half having a left side and a right side, a middle portion (see Fig. 1), and one or two anchoring legs (700) configured to be fixed directly to a palatine bone, the anchoring legs being affixed or releasably attached to the half of the device body (see Fig. 1); four arms (200), each of the arms having a proximal end fixed to one of the two halves of the device body and a distal end extending toward teeth (see Fig. 1), where each of the two halves of the device body has two arms attached thereto, one to its left side and the other to its right side (see Fig. 1); a lock screw (300) rotatably coupled to the two halves of the device body and configured to adjust a distance between the two halves of the device body (see Figs. 1-2 and abstract); and a pair of slide rails (400) for guiding a movement of the two halves of the device body, one slide rail having a first end slidably inserted into or fixed to a fist halve of the device body and a second end slidably inserted into a second halve of the device body, and the other slide rail having a first end slidably inserted into or fixed to the second halve of the device body and a second end slidably inserted into the first halve of the device body (e.g. two ends of each rail, see Fig. 1), wherein each anchoring leg (700) has at least one hole (710) configured to guide an implant [0090] to be driven through the hole into the palatine bone so as to fix each leg to the bone (configured to be used as such).  Kim further discloses wherein the device comprises four arms (200) and four legs (700), each of the two halves of the body having two arms/legs attached thereto, one on its left side/end and the other to its right side/end (see Fig. 1; per claim 5; Examiner choses interpretation where legs are at left and right sides, not extending in expansion direction); and wherein the implant is a screw or nail (see [0068], per claims 7 and 19).  Kim, however, does not teach wherein the two halves of the body, the four arms, the lock screw and the pair of slide rails have an antimicrobial surface comprising a coating having an antimicrobial agent and a polymer, or wherein the at least one hole in the anchoring leg being angled substantially toward the direction of expansion of the device as required. 
Kaveh et al, however, teaches a maxillary expanding device (see Figs. 16a-c) comprising one or two anchoring legs (100c/d) having a hole (101) being angled substantially toward the direction of expansion of the device and configured to receive an implant (111) there through (see Figs. 16a-c and [0081]-[0084]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kim to include Kaveh’s angled holes, as such modification would provide increased surface contact with the bone and allow the insertion and force application angle to be changed as desired (see Kaveh, [0081]).
Barry et al, however, teaches providing an antimicrobial surface to all exposed surfaces (see col 3, lines 1-6) of all types of orthodontic appliance (see col 6, lines 20-26), wherein the antimicrobial surface comprises a coating having an antimicrobial agent and a polymer (e.g. inorganic antimicrobial agent and polymer; see citations above and col 3, lines 34-43 and col 4, lines 9-16).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kim/Kaveh, as combined above, to include Barry’s use of antimicrobial coatings for orthodontic appliances, as such modification would aid in reducing the incidence of oral disease in orthodontic appliance wearers, preventing the adverse effects of bacterial action (see Barry, col 1, lines 10-21).  It is noted that should the device of Kim/Kaveh be modified to include Barry’s use of the antimicrobial coating, as combined above, the disclosure of Barry as a whole would guide one of ordinary skill in the art to coat the two halves of the body, the four arms, the lock screw and the pair of slide rails, along with all other exposed surfaces, as taught by Barry to prevent the bacterial action on fluid contacting surfaces (see above).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kaveh in view of Barry et al, as combined above, further in view of Scheu-Dental.
Regarding claim 15, Kim/Kaveh/Barry, as combined above, does not teach wherein the device further comprises a cover that covers all or substantially all the bottom surface of the device, the cover being releasably attached to the expander as required. 
Scheu-Dental, however, teaches a dental expander device (1) comprising a cover (21) which releasably covers substantially all of a surface of an expansion element (6) and expanding legs (3/5).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kim/Kaveh/Barry, as combined above, to include the teachings of covering the expansion element of a dental expander with a removable cover, as taught by Scheu-Dental, as such modification would further protect the expansion element, further aid in reducing debris/fluid being retained therein or on and allow cleaning of the components (see Scheu [0011]), while still maintaining access to the expansion screw.  It is noted that should the device of Kim/Kaveh/Barry be modified by providing a cover, as taught by Scheu-Dental, as combined above, the Examiner notes that the bottom surface would be substantially all covered since it would be the only exposed surface and since Scheu-Dental teaches covering the expansion element (see above).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16394846 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because Application 16394846 discloses a maxillary skeletal expander ("M-MARPE") device, comprising: two halves of a device body, each half having a left side and a right side, a middle portion, and one or two anchoring legs configured to be fixed directly to a palatine bone, the anchoring leg being affixed or releasably attached to the half of the device body (see claim 1, paragraph 1 of ‘846); four arms, each of the four arms having a proximal end fixed to one of the two halves of the device body and a distal end extending toward teeth where each of the two halves of the device body has two arms attached thereto, one to its left side and the other to its right side (see claim 1, paragraph 2 and claim 4 of ‘846); a lock screw rotatably coupled to the two halves of the device body and configured to adjust a distance between the two halves of the device body (see claim 1, paragraph 3 of ‘846); and a pair of slide rails for guiding a movement of the two halves of the device body, one slide rail having a first end slidably inserted into or fixed to a fist halve of the device body and a second end slidably inserted into a second halve of the device body, and the other slide rail having a first end slidably inserted into or fixed to the second halve of the device body and a second end slidably inserted into the first halve of the device body (see claim 1, paragraph 4 of ‘846); wherein each anchoring leg has at least one hole configured to guide an implant to be driven through the hole into the palatine bone so as to fix each anchoring leg to the palatine bone, the at least one hole being angled substantially toward the direction of expansion of the M-MARPE device (see claim 1, paragraph 5 of ‘846); and the device further comprising a cover that covers all or substantially all the bottom surface of the maxillary skeletal expander device, the cover being releasably attached to the maxillary skeletal expander device; or the two halves of the device body, the four arms, the lock screw, and the pair of slide rails have an antimicrobial surface comprising a coating having an antimicrobial agent and a polymer (see claim 1, paragraphs 7-8 of ‘846).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 8/29/22 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection and/or interpretation above necessitated by Applicant’s amendments.
First, regarding Applicant’s arguments to Raby, the Examiner notes that the arguments are moot as they do not address the new grounds of rejection above in view of Barry, based on Applicant’s amendments.
Second, regarding the double patenting rejections, Applicant’s arguments are not persuasive as application 13851851 is not relied on for the rejection (see above, instead the ‘846 application is used).  Additionally, Applicant alleges that limitations of the instant claims are missing from the reference application claims, however, no specific examples are arguments are presented and the arguments do not address the new interpretation/grounds of rejection above.  Accordingly the arguments thereto are not persuasive.
Finally, regarding the combinations including Scheu-dental, Applicant argues that it would not have been obvious to modify the device of Kim/Kaveh or Kim/Kaveh/Barry, as combined above, to include the teachings of providing a cover as taught by Scheu.  Applicant argues that because of the intended use of the device, for breathing training, one or ordinary skill would not be motivated to look to Scheu for its benefits in breathing training.  However, whether or not Applicant’s arguments to the intended use of the Scheu device are relevant (though not agreed upon by the Examiner), the arguments do not address the further and explicit benefits explained and relied on as explained above in the use of a cover over a device with mechanical means used in the mouth, and which would be readily apparent to one of ordinary skill in the art.  Additionally such arguments do not state why one of ordinary skill in the art would not recognize such benefits and why they would not be motivated to modify a similar device to achieve said benefits.  For example, it is well known that oral appliances harbor bacteria, debris and other food particles which can cause disease, odor or infection (see Barry for example).  Additionally, adjustable components, with interlocking and moving parts, like those in Scheu and Kim, are further susceptible to the same issues.  One of ordinary skill would recognize that a cover over such components would help in a) protecting the components from damage, b) reduce the amount of debris, food and/or fluid from getting stuck or retained on the device, especially the moving components, and c) would still allow access to the components for cleaning and/or adjustment.  Scheu further contemplates the benefits of cleaning and/or adjusting at [0011]. Applicant has not addressed any of these motivations and contrary to Applicant’s arguments, the Examiner maintains that one of ordinary skill in the art would have a reasonable expectation of success and a clear understanding and recognition of the intrinsic benefits of covering mechanical components in an oral device as explained above.  
As such, Applicant’s arguments have been fully considered, but respectfully are not considered persuasive as the express motivation relied upon in the rejection has not been addressed.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 11291526 teaches a similar orthodontic appliance with an antimicrobial coating.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772